Citation Nr: 1823940	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  04-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to September 12, 2008, in excess of 30 percent from September 12, 2008 to August 31, 2015, and in excess of 10 percent thereafter for a right knee disability.  

2.  Entitlement to a disability rating in excess of 10 percent prior to September 12, 2008, in excess of 30 percent from September 12, 2008 to August 31, 2015, and in excess of 10 percent thereafter for a left knee disability.  

3.  Entitlement to a higher disability rating for a right hip disability.

4.  Entitlement to a higher disability rating for a left hip disability.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to September 12, 2008.  




REPRESENTATION

Appellant represented by:	Zachary Spilman, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to February 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina made in August 2002, August 2006, August 2007, and September 2009.

The issues of entitlement to increased disability ratings for the Veteran's bilateral knee disabilities were denied by the Board in December 2007.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) which, in a December 2008 Order, vacated the decision and remanded the issues for further development. 

In September 2010, the Veteran appeared at a Central Office hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In August 2016, the Board decided the issues of entitlement to increased disability ratings for the Veteran's bilateral knee disabilities and the Veteran's bilateral hip disabilities, and the Board remanded the issue of entitlement to TDIU for further development.  The Veteran appealed this decision to the Court which, in an October 2017 Order, vacated the decision and remanded the increased rating issues for further development. 

In August 2017, the Board granted entitlement to TDIU from September 12, 2008 and remanded the issue of entitlement to TDIU prior to September 12, 2008 to include on an extraschedular basis.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2017, the parties to the Joint Motion for Remand (JMR) agreed that the August 2016 Board decision deciding the claims for increased disability ratings for his bilateral knee and hip disorders should be vacated because the Board erred by not providing an adequate statement of reasons and bases for its determinations.  The parties to the JMR indicated that the Board did not adequately consider evidence of record suggesting that the Veteran was entitled to an increased disability rating due to additional functional impairment due to flare-ups.  The parties noted that the Board did not consider or discuss the evidence of functional loss during flare-ups as part of its analysis and the Board did not consider the "impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness."

The Board notes that since the August 2016 Board decision and all of the VA examinations that the decision relied on, the Court has provided further clarification on what constitutes and adequate VA examination.  Specifically, an examiner is required to estimate additional functional impairment after ascertaining adequate information regarding flares-ups such as: frequency, duration, characteristics, severity, and functional loss; including if necessary by lay testimony.  

The Court recently held in Sharp v. Shulkin, 29 Vet. App. 26 (2017), that before the Board can accept an examiner's statement that an opinion cannot be provided without resort to speculation, it must be clear that this is predicated on a lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner.  In the case of a Veteran with a history of flare-ups, if the examination occurs when a flare-up is not being experienced, the examiner must ascertain adequate information - such as frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares by alternative means, in order to estimate the Veteran's functional loss due to flares based on all the evidence of record.  Id.   

Once VA undertakes an examination, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

As such this matter must be remanded for a new VA examination in light of the Court's new standards for VA examinations.

After further development by the AOJ, the issue of entitlement to TDIU prior to September 12, 2008 is properly before the Court.  Nevertheless, the Board finds that TDIU prior to September 12, 2008 is also inextricably intertwined with the above issues and must also be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with VA examinations in order to evaluate the severity of the Veteran's bilateral knee and bilateral hip disorders:

The examiner must utilize the appropriate Disability Benefits Questionnaire in conducting the examination.  The examination report must include all findings necessary to rate the disabilities, including range of motion measurements for painful joint on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should to the extent possible estimate any additional functional loss caused by the Veteran's flare-ups.  If the examiner is unable to do so then before concluding that such an estimate cannot be made without resorting to mere speculation, the examiner should ascertain by alternative means, including the Veteran's testimony, the following information regarding his flare-ups: frequency, duration, characteristics, severity, or functional loss.  Afterwards the examiner should explain why such an estimate cannot be made.

2.  Then, readjudicate the claims remaining on appeal in light of the evidence of record.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.
  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
CAROLYN L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

